Dismissed and Memorandum Opinion filed April 5, 2007







Dismissed
and Memorandum Opinion filed April 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00649-CV
____________
 
MICHELLE CHEVALIER, Appellant
 
V.
 
PALM HARBOR HOMES, Appellees
 

 
On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 04-14626
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 2, 2006.  On March 27, 2007, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
5, 2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.